Citation Nr: 0013902	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-02 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for stress fractures of 
the ankles.

2.  Entitlement to service connection for stress fractures of 
the hips.

3.  Entitlement to service connection for stress fractures of 
the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 3 to February 
21, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
RO that denied claims of entitlement to service connection 
for stress fractures of the ankles, hips, and knees.


FINDING OF FACT

No competent medical evidence has been presented to show that 
the veteran currently has any stress fracture of the ankles, 
hips, or knees.


CONCLUSION OF LAW

The claim of service connection for stress fractures of the 
ankles, hips, or knees is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist her in developing the facts pertinent 
to her claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

The veteran claims that she suffers from stress fractures of 
the ankles, hips, and knees as a result of jogging during 
service.  She maintains that she has consistently suffered 
from ankle, hip, and knee symptoms since her separation from 
service.  For the reasons that follow, the Board finds that 
the veteran's claim of service connection for stress 
fractures of the ankles, hips, or knees is not well grounded.

Even assuming that the veteran incurred stress fractures of 
the ankles, hips, and knees, experienced pain in service, and 
continues to have such difficulty, no competent medical 
evidence has been presented to show that she currently has 
stress fractures of the ankles, hips, or knees, or residuals 
thereof.  Her service medical records show that, on January 
23, 1997, she was seen for complaints of pain in the ankles, 
calves, and shins that started with marching.  The assessment 
was bilateral shin splints and possible early 
metatarsophalangeal stress reactions.  The remaining records 
are negative for complaints, treatment for, or diagnoses 
suggesting any ankle, hip, or knee disability.  

Thereafter, when examined by VA in April 1998, the diagnoses 
were normal ankles, hips, and knees.  When examined by VA in 
August 1999, multifocal pain in the lower extremities was 
diagnosed.  The examiner opined that the veteran's current 
symptoms were not related to any stress fracture that 
occurred or developed in 1997, when the veteran was in 
service.  The examiner recommended a bone scan and an 
evaluation by rheumatologist to confirm whether any specific 
disabling abnormalities could be associated with service.  
When examined by VA subsequently, in September 1999, the 
examiner noted that repeated attempts to schedule a bone scan 
were unsuccessful.  The examiner opined that, according to 
the veteran's history, it appeared quite possible that she 
suffered from stress fractures of the distal tibias (the most 
common site) and possibly of some metatarsals.  However, it 
was reported that such fractures heal within a few weeks and 
the veteran's chronic symptoms could not be attributed to 
remote stress fractures, even if they could be documented.

Despite the veteran's allegations that she has stress 
fractures of the ankles, hips, and knees, no competent 
medical evidence has been presented to show that she 
currently has any such disability.  Moreover, although she 
was found to have multifocal pain in the lower extremities 
when examined by VA in August 1999, the Board notes that pain 
is not considered a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.)  

The Board has considered the veteran's written statements 
regarding her ankle, hip, and knee problems, but no current 
diagnosis of disability due to stress fractures has been 
provided by one competent to do so.  In short, while the 
veteran is competent to provide information regarding the 
symptoms she currently experiences and has experienced since 
military service, she has not been shown competent to provide 
a medical diagnosis regarding current ankle, hip, or knee 
disability.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu, 
2 Vet. App. at 494-95.  The Board finds that the veteran's 
ankle, hip, and knee claims are not well grounded on account 
of failure to present competent medical evidence showing 
current disability attributable to service.  Consequently, 
absent such evidence, the Board finds that further 
development is not required.


ORDER

Service connection for stress fractures of the ankles is 
denied.

Service connection for stress fractures of the hips is 
denied.

Service connection for stress fractures of the knees is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

